DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is filed in response to Applicant' s arguments and amendment dated November 21, 2022.  Claims 1, 3, 4, 8, 10, 11, 16, 17, 19, and 20 are currently amended and claims 1, 3-8, 10-17, and 19-20 remain pending in the application and have been fully considered by Examiner.     
	In view of Applicant’s amendments, the 35 USC 101 rejections are withdrawn.
	Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 8, 10, 11, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. 20170277560 (hereinafter Lucas) in view of Karampiperis et al. “ER Designer Toolkit: A Graphical Event Definition Authoring Tool” (hereinafter Karampiperis) and Afshar et al. 7926063 (hereinafter Afshar).

	With respect to claim 1, Lucas discloses A method for implementing rules in a complex event processing (CEP) engine (e.g., Figs. 1-5 and associated text, e.g., [0062] The FogHorn solution addresses this problem by providing a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0073], The analytics engine [CEP] performs analysis of the sensor data based on an analytic expressions developed in expression language 538.), the method comprising: 
	displaying an interactive diagramming tool to a user on a user interface [comprising a plurality of blocks, wherein a first block and a second block of the plurality of blocks represent portions of a rule and are shaped to indicate whether the first block and the second block can be fit together] to create the rule (e.g., Figs. 2-6 and associated text, e.g., [0064], executing user-defined analytics expressions on the streaming data to gain insights and optimize the devices; [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions; [0201], A single, integrated tool for developing Vel code; [0221], We could write the pattern-matching portion of this problem in a regular expression-like notation, and then separately write the computation of the sum as an expression of arithmetic. As it happens, the Vel programming language, designed for use in dataflow applications in edge computing, allows us to write the whole transform in a unified notation [writing Vel analytics expressions in the management UI, i.e. displaying an interactive diagramming tool to a user on a user interface to create the rule]; see also [0042], [0062-64], [0075], [0080], [0096], [0107], and [0214].); 
	receiving, via the interactive diagramming tool, one or more commands to create the rule [using the first block and the second block] (Id., particularly, [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions [receiving, via the interactive diagramming tool, one or more commands to create a rule]; [0222], On line 2, we define p as a pattern which matches [rule] nonzeros values followed by zeros and then computes the sum of the nonzero values; [0062], a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn); [0064], ingesting the data from sensors and industrial devices onto a high speed data bus and then executing user-defined analytics expressions [rules] on the streaming data to gain insights and optimize the devices; see also [0063] and [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn) [DSL/Vel, i.e. rule].); 
	generating the rule for the CEP engine based on the received commands (Id., particularly, [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions [rule]; [0062], a highly miniaturized complex event processing (CEP) engine [CEP], also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn) [DSL/Vel, i.e. rule].); 
	performing a validation process of the rule (e.g., [0194] This invention is a tool and associated methods for developing software in the Vel programming language....This tool addresses many areas of Vel programming, including: (1) Checking for syntactic and semantic correctness. (2) Checking for logical correctness. (3) Debugging assistance; [0201], A single, integrated tool for developing Vel code is useful and convenient for software developers working in the Vel language. The tool is principally a compiler, translating the Vel language, but it also offers several other sets of functions related to Vel programming. Having the tool perform logical correctness tests along with syntactic and semantic correctness tests helps the developer be more efficient and promotes greater correctness of code [testing, i.e. validating, the Vel rules]; see also [0062-64], [0080], and [0221-223].); and 
	in response to completion of the validation process, integrating the rule into the CEP engine (e.g., Figs. 2-6 and associated text, e.g., [0073], The analytics engine [CEP] performs analysis of the sensor data based on an analytic expressions developed in expression language 538; [0062], a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0064], ingesting the data from sensors and industrial devices onto a high speed data bus and then executing user-defined analytics expressions [rules] on the streaming data to gain insights and optimize the devices. These analytical expressions [rules] are executed by FogHorn's highly scalable and small footprint complex event processing (CEP) engine; see also [0194] and [0201-202].).
	Although Lucas discloses a user interface to create a rule (see above), it does not appear to disclose that the UI comprises a plurality of blocks, wherein a first block and a second block of the plurality of blocks represent portions of a rule and are shaped to indicate whether the first block and the second block can be fit together or that the rule is created using the first block and the second block. However, in analogous art, Karampiperis teaches a UI comprising a plurality of blocks, wherein a first block and a second block of the plurality of blocks represent portions of a rule and the rule is created using the first block and the second block (e.g., Figs. 1-4 and associated text, e.g., p. 2, section 4. Authoring Tool Architecture, By taking the above mentioned design considerations into account, we defined the architecture of the ER Authoring Tool. The architecture of the tool has been specified so as to be adaptable to specific requirements resulting from the Event Recognition language in use, as well as, to be extendable to support new Event Recognition languages and user-defined Event Recognition building blocks (operators); p. 4, All the above-mentioned operators [blocks] are available for the definition of ER rules, via the tool’s Graphical User Interface (Figure 3). The GUI consists of: (a) the design canvas where the user designs rules, (b) the design palette with the available operators, (c) the design outline, where the user may observe the entire ER design and (d) the property viewer where the user can define the properties (e.g. name, conditions) of an operator in use (Figure 4). In order to design a new rule, the user should select the desired operators and connections from the design palette and create a graph of events (from derived events to composite events) [UI comprising plurality of blocks, wherein a first block and a second block of the plurality of blocks represent portions of a rule, and creating the rule using the first block and the second block].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lucas with the invention of Karampiperis because it allows user to “easily design event recognition rules,” as suggested by Karampiperis (see Abstract).  
Although Lucas in view of Karampiperis discloses connecting UI blocks to create a rule (see above), it does not appear to disclose that the blocks are shaped to indicate whether the first block and the second block can be fit together.  However, this is taught in analogous art, Afshar (e.g., Fig. 1 and associated text, e.g., col. 5:20-52, The blocks are interlocking, with varying sizes of notches and varying number of extending bulges. These are used to enforce the rules for their connectivity.... FIG. 1 illustrates an interlocking block, which represents the ORIGINATE TO function, for example....It has one input (three notches wide) and four outputs (three bulges wide each).... The ORIGINATE TO block can be preceded by a block, which has three or less bulges, fitting into its three notches wide input. The same rule applies to the block following the ORIGINATE TO block. Each output of the ORIGINATE TO block can connect only with a block, which has three or more notches cut out at its input. In general, the number of notches and bulges can vary, depending on allowed connectivity to other blocks.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Afshar because it allows a designer to easily see which blocks can be connected without needing to understand the underlying connectivity constraints of the blocks.

	With respect to claim 8, Lucas discloses A controller in an event processing system, the controller comprising a processing circuit configured to (e.g., Figs. 1-5 and associated text, e.g., [0062] The FogHorn solution addresses this problem by providing a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0073], The analytics engine [CEP] performs analysis of the sensor data based on an analytic expressions developed in expression language 538.): 
	display an interactive diagramming tool to a user on a user interface [comprising a plurality of blocks, wherein a first block and a second block of the plurality of blocks represent portions of a rule and are shaped to indicate whether the first block and the second block can fit together] to create the rule (e.g., Figs. 2-6 and associated text, e.g., [0064], executing user-defined analytics expressions on the streaming data to gain insights and optimize the devices; [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions; [0201], A single, integrated tool for developing Vel code; [0221], We could write the pattern-matching portion of this problem in a regular expression-like notation, and then separately write the computation of the sum as an expression of arithmetic. As it happens, the Vel programming language, designed for use in dataflow applications in edge computing, allows us to write the whole transform in a unified notation [writing Vel analytics expressions in the management UI, i.e. displaying an interactive diagramming tool to a user on a user interface]; see also [0042], [0062-64], [0075], [0080], [0096], [0107], and [0214].); 
	receive, via the interactive diagramming tool, one or more commands to create the rule [using the first block and the second block] (Id., particularly, [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions [receiving, via the interactive diagramming tool, one or more commands to create a rule]; [0222], On line 2, we define p as a pattern which matches [rule] nonzeros values followed by zeros and then computes the sum of the nonzero values; [0062], a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn); [0064], ingesting the data from sensors and industrial devices onto a high speed data bus and then executing user-defined analytics expressions [rules] on the streaming data to gain insights and optimize the devices; see also [0063] and [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn) [DSL/Vel, i.e. rule].); 
	generate the rule for a complex event processing (CEP) engine based on the received commands (Id., particularly, [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions [rule]; [0062], a highly miniaturized complex event processing (CEP) engine [CEP], also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn) [DSL/Vel, i.e. rule].); 
	perform a validation process of the rule (e.g., [0194] This invention is a tool and associated methods for developing software in the Vel programming language....This tool addresses many areas of Vel programming, including: (1) Checking for syntactic and semantic correctness. (2) Checking for logical correctness. (3) Debugging assistance; [0201], A single, integrated tool for developing Vel code is useful and convenient for software developers working in the Vel language. The tool is principally a compiler, translating the Vel language, but it also offers several other sets of functions related to Vel programming. Having the tool perform logical correctness tests along with syntactic and semantic correctness tests helps the developer be more efficient and promotes greater correctness of code [testing, i.e. validating, the Vel rules]; see also [0062-64], [0080], and [0221-223].); and 
	in response to completion of the validation process, integrate the rule into the CEP engine (e.g., Figs. 2-6 and associated text, e.g., [0073], The analytics engine [CEP] performs analysis of the sensor data based on an analytic expressions developed in expression language 538; [0062], a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0064], ingesting the data from sensors and industrial devices onto a high speed data bus and then executing user-defined analytics expressions [rules] on the streaming data to gain insights and optimize the devices. These analytical expressions [rules] are executed by FogHorn's highly scalable and small footprint complex event processing (CEP) engine; see also [0194] and [0201-202].).
	Although Lucas discloses a user interface to create a rule (see above), it does not appear to disclose that the UI comprises a plurality of blocks, wherein a first block and a second block of the plurality of blocks represent portions of a rule and are shaped to indicate whether the first block and the second block can be fit together or that the rule is created using the first block and the second block. However, in analogous art, Karampiperis teaches a UI comprising a plurality of blocks, wherein a first block and a second block of the plurality of blocks represent portions of a rule and the rule is created using the first block and the second block (e.g., Figs. 1-4 and associated text, e.g., p. 2, section 4. Authoring Tool Architecture, By taking the above mentioned design considerations into account, we defined the architecture of the ER Authoring Tool. The architecture of the tool has been specified so as to be adaptable to specific requirements resulting from the Event Recognition language in use, as well as, to be extendable to support new Event Recognition languages and user-defined Event Recognition building blocks (operators); p. 4, All the above-mentioned operators [blocks] are available for the definition of ER rules, via the tool’s Graphical User Interface (Figure 3). The GUI consists of: (a) the design canvas where the user designs rules, (b) the design palette with the available operators, (c) the design outline, where the user may observe the entire ER design and (d) the property viewer where the user can define the properties (e.g. name, conditions) of an operator in use (Figure 4). In order to design a new rule, the user should select the desired operators and connections from the design palette and create a graph of events (from derived events to composite events) [UI comprising plurality of blocks, wherein a first block and a second block of the plurality of blocks represent portions of a rule, and creating the rule using the first block and the second block].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lucas with the invention of Karampiperis because it allows user to “easily design event recognition rules,” as suggested by Karampiperis (see Abstract).  
Although Lucas in view of Karampiperis discloses connecting UI blocks to create a rule (see above), it does not appear to disclose that the blocks are shaped to indicate whether the first block and the second block can be fit together.  However, this is taught in analogous art, Afshar (e.g., Fig. 1 and associated text, e.g., col. 5:20-52, The blocks are interlocking, with varying sizes of notches and varying number of extending bulges. These are used to enforce the rules for their connectivity.... FIG. 1 illustrates an interlocking block, which represents the ORIGINATE TO function, for example....It has one input (three notches wide) and four outputs (three bulges wide each).... The ORIGINATE TO block can be preceded by a block, which has three or less bulges, fitting into its three notches wide input. The same rule applies to the block following the ORIGINATE TO block. Each output of the ORIGINATE TO block can connect only with a block, which has three or more notches cut out at its input. In general, the number of notches and bulges can vary, depending on allowed connectivity to other blocks.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Afshar because it allows a designer to easily see which blocks can be connected without needing to understand the underlying connectivity constraints of the blocks.

	With respect to claim 17, Lucas discloses One or more non-transitory computer-readable media for implementing rules in a complex event processing (CEP) engine, the computer-readable media having instructions stored thereon that, when executed by one or more processors, causes the one or more processors to perform operations comprising (e.g., Figs. 1-5 and associated text, e.g., [0047] A computer-implemented or computer-executable version or computer program product of the invention may be embodied using, stored on, or associated with computer-readable medium; [0062] The FogHorn solution addresses this problem by providing a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0073], The analytics engine [CEP] performs analysis of the sensor data based on an analytic expressions developed in expression language 538.): 
	displaying an interactive diagramming tool to a user on a user interface [comprising a plurality of blocks, wherein a first block and a second block of the plurality of blocks represent portions of a rule and are shaped to indicate whether the first block and the second block can be fit together] to create the rule (e.g., Figs. 2-6 and associated text, e.g., [0064], executing user-defined analytics expressions on the streaming data to gain insights and optimize the devices; [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions; [0201], A single, integrated tool for developing Vel code; [0221], We could write the pattern-matching portion of this problem in a regular expression-like notation, and then separately write the computation of the sum as an expression of arithmetic. As it happens, the Vel programming language, designed for use in dataflow applications in edge computing, allows us to write the whole transform in a unified notation [writing Vel analytics expressions in the management UI, i.e. displaying an interactive diagramming tool to a user on a user interface]; see also [0042], [0062-64], [0075], [0080], [0096], [0107], and [0214].); 
	receiving, via the interactive diagramming tool, one or more commands to create the rule [using the first block and the second block] (Id., particularly, [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions [receiving, via the interactive diagramming tool, one or more commands to create a rule]; [0222], On line 2, we define p as a pattern which matches [rule] nonzeros values followed by zeros and then computes the sum of the nonzero values; [0062], a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn); [0064], ingesting the data from sensors and industrial devices onto a high speed data bus and then executing user-defined analytics expressions [rules] on the streaming data to gain insights and optimize the devices; see also [0063] and [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn) [DSL/Vel, i.e. rule].); 
	generating the rule for a CEP engine based on the received commands  (Id., particularly, [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions [rule]; [0062], a highly miniaturized complex event processing (CEP) engine [CEP], also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn) [DSL/Vel, i.e. rule].); 
	performing a validation process of the rule (e.g., [0194] This invention is a tool and associated methods for developing software in the Vel programming language....This tool addresses many areas of Vel programming, including: (1) Checking for syntactic and semantic correctness. (2) Checking for logical correctness. (3) Debugging assistance; [0201], A single, integrated tool for developing Vel code is useful and convenient for software developers working in the Vel language. The tool is principally a compiler, translating the Vel language, but it also offers several other sets of functions related to Vel programming. Having the tool perform logical correctness tests along with syntactic and semantic correctness tests helps the developer be more efficient and promotes greater correctness of code [testing, i.e. validating, the Vel rules]; see also [0062-64], [0080], and [0221-223].); and 
	in response to completion of the validation process, integrating the rule into the CEP engine (e.g., Figs. 2-6 and associated text, e.g., [0073], The analytics engine [CEP] performs analysis of the sensor data based on an analytic expressions developed in expression language 538; [0062], a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0064], ingesting the data from sensors and industrial devices onto a high speed data bus and then executing user-defined analytics expressions [rules] on the streaming data to gain insights and optimize the devices. These analytical expressions [rules] are executed by FogHorn's highly scalable and small footprint complex event processing (CEP) engine; see also [0194] and [0201-202].).
	Although Lucas discloses a user interface to create a rule (see above), it does not appear to disclose that the UI comprises a plurality of blocks, wherein a first block and a second block of the plurality of blocks represent portions of a rule and are shaped to indicate whether the first block and the second block can be fit together or that the rule is created using the first block and the second block. However, in analogous art, Karampiperis teaches a UI comprising a plurality of blocks, wherein a first block and a second block of the plurality of blocks represent portions of a rule and the rule is created using the first block and the second block (e.g., Figs. 1-4 and associated text, e.g., p. 2, section 4. Authoring Tool Architecture, p. 4, All the above-mentioned operators are available for the definition of ER rules, via the tool’s Graphical User Interface (Figure 3). The GUI consists of: (a) the design canvas where the user designs rules, (b) the design palette with the available operators, (c) the design outline, where the user may observe the entire ER design and (d) the property viewer where the user can define the properties (e.g. name, conditions) of an operator in use (Figure 4). In order to design a new rule, the user should select the desired operators and connections from the design palette and create a graph of events (from derived events to composite events) [UI comprising plurality of blocks, wherein a first block and a second block of the plurality of blocks represent portions of a rule, and creating the rule using the first block and the second block].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lucas with the invention of Karampiperis because it allows user to “easily design event recognition rules,” as suggested by Karampiperis (see Abstract).  
Although Lucas in view of Karampiperis discloses connecting UI blocks to create a rule (see above), it does not appear to disclose that the blocks are shaped to indicate whether the first block and the second block can be fit together.  However, this is taught in analogous art, Afshar (e.g., Fig. 1 and associated text, e.g., col. 5:20-52, The blocks are interlocking, with varying sizes of notches and varying number of extending bulges. These are used to enforce the rules for their connectivity.... FIG. 1 illustrates an interlocking block.... It has one input (three notches wide) and four outputs (three bulges wide each).... The ORIGINATE TO block can be preceded by a block, which has three or less bulges, fitting into its three notches wide input. The same rule applies to the block following the ORIGINATE TO block. Each output of the ORIGINATE TO block can connect only with a block, which has three or more notches cut out at its input. In general, the number of notches and bulges can vary, depending on allowed connectivity to other blocks.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Afshar because it allows a designer to easily see which blocks can be connected without needing to understand the underlying connectivity constraints of the blocks.

	With respect to claims 3, 10, and 19, Karampiperis further teaches wherein receiving the one or more commands to create the rule comprises receiving an indication that two or more of the plurality of blocks have been connected in the region, the two or more blocks representing at least one of an event filter, a constraint, or an action.  However, this is taught in analogous art, Jain (e.g., Figs. 1-4 and associated text, e.g., p. 2, section 4. Authoring Tool Architecture, By taking the above mentioned design considerations into account, we defined the architecture of the ER Authoring Tool. The architecture of the tool has been specified so as to be adaptable to specific requirements resulting from the Event Recognition language in use, as well as, to be extendable to support new Event Recognition languages and user-defined Event Recognition building blocks (operators); p. 4, The current version of the ER Authoring Tool also supports the following logical operators: Filter (A, LogicalExpression): Returns the instances of
event A that meet some logical constraints....All the above-mentioned operators [blocks] are available for the definition of ER rules, via the tool’s Graphical User Interface (Figure 3).... In order to design a new rule, the user should select the desired operators and connections from the design palette and create a graph of events (from derived events to composite events).... The next step is to check if the defined ER rule is valid according to the Validation Model. To do so, the user presses the Validate button.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lucas with the invention of Karampiperis for the same reason set forth above with respect to claims 1, 8, and 17.

	With respect to claims 4, 11, and 20, Karampiperis further discloses wherein receiving the one or more commands to create the rule comprises: defining one or more attributes of a CEP rule as exposed attributes; selecting locations for the exposed attributes within a block of text; and displaying the block of text in the user interface; wherein a value of the exposed attributes are displayed at the selected locations in the block of text (e.g., Figs. 3-4 and associated text, e.g., p. 4, All the above-mentioned operators are available for the definition of ER rules, via the tool’s Graphical User Interface (Figure 3). The GUI consists of: ... (d) the property viewer where the user can define the properties (e.g. name, conditions) [exposed attributes]  of an operator in use (Figure 4).... The user may also define properties (e.g. name, conditions, etc.) of these operators through the property editor).

Claims 5-7, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of Karampiperis and Afshar as applied to claims 1 and 8, and further in view of Geffin et al. 20130238795 (hereinafter Geffin).

	With respect to claims 5 and 12, Lucas in view of Karampiperis and Afshar does not appear to disclose wherein generating the rule for the CEP engine comprises: determining one or more attributes associated with the rule; and replacing, with the one or more attributes, one or more original attributes implemented in the CEP engine.  However, this is taught in analogous art, Geffin (e.g., Figs. 10-11 and associated text, e.g., [0243], Datapoint Service 172 .... may provide the ability to access collected metric data and to configure the rules related to data point collection, aggregation, and analysis [determining one or more attributes associated with the rule]; [0247], Rule Translator 180 may process event and data aggregation rules for Complex Event Processing [replacing, with the one or more attributes, one or more original attributes implemented in the CEP engine].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Geffin because it “can provide sufficient information to system administrators to accomplish the needed real time management of infrastructure resources to meet the changing needs of the IT layer,” as suggested by Geffin (see [0005]).

	With respect to claims 6 and 13, Lucas also discloses wherein performing the validation process of the rule comprises: receiving a command to select one or more data sources for a plurality of events, wherein the plurality of events have associated time stamps (e.g., Figs. 2-6 and associated text, e.g., [0386], receiving a data stream from a hardware sensor that monitors a physical quantity and transforms the monitored physical quantity into the data stream in digital form; storing the data stream in an input queue, where each token in the data stream is stored along with a time stamp of when the token is received; see also [0252], [0388]); evaluating a simulation of the plurality of events against the rule in sequential order of the associated time stamp (Id., see also [0202], Providing a simulated dataflow environment helps developers work out bugs in their code and, in cooperation with tests for logical correctness, demonstrates that a package is working correctly.); and [displaying an output based on the simulation to the user interface.] 
	Lucas in view of Karampiperis and Afshar does not appear to disclose displaying an output based on the simulation to the user interface. However, this is taught in analogous art, Geffin (e.g., Figs. 8-11 and associated text, e.g., [0113] In addition to primary view diagrams, the DCIM Facilities Manager module 16 may have at least three separate dashboard views to give the user an overall picture of real time operations in the data center infrastructure. An "Industry Efficiency Dashboard" may display the standard efficiency metrics of the data center's energy consumption (e.g., PUE/DCiE). A "Utilities Consumption Dashboard" may display the total power load (kW), total cooling load, water consumption if applicable, and the overall utilities cost. A "Capacity Dashboard" may display a breakdown of the aggregated capacity of the data center equipment per type (e.g., the current capacity of all floor mount PDUs), as well as a breakdown of the stranded capacity of the data center power and cooling systems; see also [0089] and [0156].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Geffin because it “can provide sufficient information to system administrators to accomplish the needed real time management of infrastructure resources to meet the changing needs of the IT layer,” as suggested by Geffin (see [0005]).

	With respect to claims 7 and 14, Although Lucas discloses performing the validation process of the rule (see the rejections of claims 1 and 8 above), it does not appear to disclose that it comprises: establishing a data connection with an external system over a computer network; transferring an encoding of the rule to a first data store in the external system; processing the encoding by the external system to determine a second encoding that is compatible with a processing system in the external system; transferring the second encoding to a second data store on the external system; evaluating the second encoding by a processing on the external system.  However, this is taught in analogous art, Geffin (e.g., Figs. 10-11 and associated text, e.g., [0243], Datapoint Service 172 .... may provide the ability to access collected metric data and to configure the rules related to data point collection, aggregation, and analysis; [0247], Rule Translator 180 may process event and data aggregation rules for Complex Event Processing. The Rule Translator 180 also may translate collection rules for the Datapoint Service 172 [processing the encoding by the external system to determine a second encoding that is compatible with a processing system in the external system]. The Rule Translator 180 can communicate with the Infrastructure Service 174, e.g., to provide translations of updates and other information received therefrom; [0246] Data Store 178--the Data Store 178 may be a memory that stores components of the CDMR needed by the MSS Engine 56 to function [transferring an encoding of the rule to a first data store in the external system].) (Examiner notes that Fig. 11 depicts the translated rules being sent from Rule Translator 180 to Event Service CEP 156 for analysis, i.e. transferring the second encoding to a second data store on the external system and evaluating the second encoding by a processing on the external system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Geffin because it “can provide sufficient information to system administrators to accomplish the needed real time management of infrastructure resources to meet the changing needs of the IT layer,” as suggested by Geffin (see [0005]).

	With respect to claim 15, Lucas in view of Karampiperis and Afshar does not appear to disclose wherein generating the rule comprises analyzing an attribute of a component that is bound to a parameter in the event processing system, such that a value or a range of values of the attribute from which the user can assign to the attribute is determined by the parameter in the event processing system. However, this is taught in analogous art, Geffin (e.g., Figs. 10-11 and associated text, e.g., [0243], Datapoint Service 172 .... may provide the ability to access collected metric data and to configure the rules related to data point collection, aggregation, and analysis; [0303-313], configure the collection interval per data point on each managed element 250 in the MSS Engine 56. In a data center environment, the minimum collection interval will be 1 minute, the maximum collection interval will be 1 day, and the default collection interval will be 5 minutes; [0311] provide the ability to configure the collection of data points from an MSS Engine 56. This configuration will define how data points are collected; [0312], provide the ability to configure data point parameters for data point collection rules; [0313], provide the ability to perform computations on collected data points based on business logic rules and generate new data points.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Geffin because it “can provide sufficient information to system administrators to accomplish the needed real time management of infrastructure resources to meet the changing needs of the IT layer,” as suggested by Geffin (see [0005]).
	
With respect to claim 16, Geffin further discloses wherein: the value or the range of values of the attribute can be modified (e.g., Figs. 10-11 and associated text, e.g., [0310],  the minimum collection interval will be 1 minute, the maximum collection interval will be 1 day, and the default collection interval will be 5 minutes.); and in response to modifying the value or range of values, updating one or more corresponding attributes in the CEP rule to match the modified value or range of values (e.g., Figs. 10-11 and associated text, e.g., [0243], Datapoint Service 172 .... may provide the ability to access collected metric data and to configure the rules related to data point collection, aggregation, and analysis; Rule Translator 180 can communicate with the Infrastructure Service 174, e.g., to provide translations of updates and other information received therefrom [in response to modifying the value or range of values, updating one or more corresponding attributes in the CEP rule to match the modified value or range of values].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Geffin for the same reason set forth above with respect to claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Thomson et al. 8683431 discloses associating a rule template icon with a data object icon.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, AU 2192/2194